Citation Nr: 0015534	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99- 01 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a psychiatric 
disorder, and, if so, whether the claim may be granted.  

2.  Entitlement to an increased rating for the residuals of 
exploratory laparotomy for ventral hernia, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for the 
residuals of a ventral herniorrhaphy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
February 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a July 1998 rating action.  A 
notice of disagreement with that action was received in 
August 1998, and a statement of the case was issued in 
December 1998.  The veteran then perfected his appeal, upon 
receipt at the RO in January 1999 of a VA Form 9 (Appeal to 
Board of Veterans' Appeals).  Thereafter, the case was 
forwarded to the Board in Washington, DC, at which time it 
was provided to the service organization representing the 
veteran.  In May 2000, the veteran's representative submitted 
a "Written Brief Presentation," after which the case was 
referred to the undersigned for consideration.  

In addition to the foregoing, the Board notes that, in a 
March 1998 statement from the veteran, he appears to have 
expressed a desire to establish service connection for a 
hiatal hernia (an "H. HERNIA WITH REFLUX," in his words).  
It does not appear, however, that the RO has entered a 
decision with respect to that particular claim.  In view of 
that, it is not properly before the Board at this time, and, 
since it is not inextricably intertwined with those issues 
that have been developed on appeal, the matter is referred to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
a psychiatric disorder in an August 1976 Board decision, 
which decision was confirmed by subsequent rating actions in 
1978, 1994, and December 1996. 

2.  The evidence obtained since the December 1996 decision 
includes a statement from a private psychologist suggesting a 
possible connection between the veteran's service and his 
current nervous and emotional difficulties. 

3.  The onset of the veteran's current psychiatric disorder 
has not been linked to service by any medical professional.  

4.  All evidence necessary for an equitable disposition of 
the veteran's appeal as it pertains to his claims for 
increased ratings has been obtained by the RO. 

5.  The evidence does not show the veteran's service-
connected residuals of exploratory laparotomy for ventral 
hernia to be productive of severe impairment.  

6.  The veteran's residuals of a ventral herniorrhaphy are 
not productive of any herniation or weakening of the 
abdominal wall, and are not indicative of the need for a 
supporting belt.  


CONCLUSIONS OF LAW

1.  Evidence received since service connection for a 
psychiatric disorder was most recently finally denied, in 
December 1996, is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.  The veteran's claim of service connection for a 
psychiatric disorder, although reopened, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for an evaluation in excess of 10 percent, 
for the residuals of exploratory laparotomy for ventral 
hernia, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.103, 4.1, 4.2, 4.7, Diagnostic Code 7319 
(1999).

4.  The criteria for an increased (compensable) evaluation 
for the residuals of a ventral herniorrhaphy, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 
4.1, 4.2, 4.7, Diagnostic Code 7339 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Psychiatric Disorder

A.  New and Material Evidence

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

A review of the record reflects that the issue of service 
connection for a psychiatric disorder was first addressed by 
the Board in a decision dated in August 1976.  At that time, 
the Board considered whether service connection was warranted 
for an anxiety neurosis, which was being manifested by 
functional gastrointestinal complaints.  In its decision, the 
Board considered the veteran's contentions regarding the 
onset of a psychiatric disorder in service, as well as his 
service medical records, and post-service medical records to 
that time.  The Board noted, however, that, while signs of 
nervousness were noted in service medical records shortly 
before the veteran's service discharge, a psychiatric 
diagnosis was not entered at that time, or when he was 
examined at the time of his discharge.

Moreover, the Board found that a chronic psychiatric disorder 
was not demonstrated until 1975, while the veteran was 
undergoing treatment at a VA facility.  Since the evidence 
did not reflect the presence of a chronic psychiatric 
disorder in service, and there was an absence of chronicity 
of psychiatric symptoms during the post-service period prior 
to 1975, the Board determined that a psychiatric disorder had 
not been not incurred in or aggravated by service.  

Subsequent to the Board's decision, and prior to the current 
appeal, the RO confirmed the denial of service connection for 
a psychiatric disorder in 1978, 1994, and 1996.  In its 1978 
decision, the RO considered VA outpatient treatment records 
dated in 1976 and 1978, together with a number of lay 
statements submitted by the veteran in 1978.  These lay 
statements essentially described recollections of events from 
the veteran's period of service up to the time the statements 
were written, and reflect the view that the onset of the 
veteran's psychiatric disorder occurred during service.  The 
treatment records merely reflected current treatment for 
depressive neurosis in 1978.  Since the statements submitted 
by the veteran merely restated his previous contention that 
his psychiatric disorder had its onset during service, and 
the medical evidence submitted did not reflect that the onset 
of the depressive neurosis had its onset in service, the 
veteran's claim for service connection for a psychiatric 
disorder continued to be denied.  

The veteran initiated an appeal with respect to the RO's 1978 
decision, but it was not perfected for review by the Board, 
and therefore, the 1978 rating action became final.  

The RO next addressed an attempt to reopen this claim in a 
March 1994 rating action.  In connection with that claim, the 
veteran submitted a report from a private physician detailing 
the veteran's prostate complaints.  Since that evidence did 
not address any psychiatric impairment, the RO again denied 
the veteran's attempt to reopen his claim.  The veteran was 
advised of this decision, and of his appellate rights, in a 
letter addressed to him in April 1994.  He did not appeal the 
decision, and it became final.  

In 1996, the veteran again attempted to reopen his claim.  In 
connection therewith, he provided a list of prescription 
medications he had been taking since 1992, as well as records 
of private medical treatment he received in 1996.  Although 
this evidence reflects that the veteran provided a history, 
to those treating him, to the effect that he had suffered 
from depression and an anxiety disorder since 1946, and his 
account was duly recorded, since none of these records 
revealed that those treating the veteran were of the view 
that any current psychiatric disorder was related to service, 
his attempt to reopen his claim for service connection for a 
psychiatric disorder was denied.  The veteran was informed of 
this decision, and of his appellate rights in a letter 
addressed to him in December 1996.  He did not appeal that 
decision, and it became final.  

The veteran's current appeal arises from a March 1998 attempt 
to reopen his claim. Because the present appeal does not 
arise from an original claim, the Board must bear in mind the 
important distinctions between an original claim and an 
attempt to reopen a previously denied claim.  Prior to our 
discussion of the evidence which has been obtained in 
connection with the appellant's current appeal, we must first 
note that the United States Court of Appeals for Veterans 
Claims had previously held that the Secretary of Veterans 
Affairs and, on appeal, the Board, were required to perform a 
two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of 'newness' as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the appellant's to reopen his claim of 
service connection for a psychiatric disorder, is that which 
has been submitted since the RO's decision addressing this 
matter in 1996.  

The evidence received in connection with the veteran's 
current attempt to reopen his claim includes a March 1998 
statement from a private psychologist that set forth her 
opinion as follows: 

It is possible that [the veteran's] accident and 
subsequent surgery (1944, 1945) while in service 
may continue to be a contributing factor in his 
ongoing nervous and emotional difficulties.  

While we note that the veteran's service medical records do 
not reflect his involvement in any accident in 1944, or that 
any surgical intervention in 1945 was required as a result of 
an accident in 1944 (rather, the records show that the 
veteran underwent a laparotomy and appendectomy in early 
1945, in connection with treatment for acute, diffuse, 
suppurative peritonitis, and that he subsequently developed 
an incisional ventral hernia, which was repaired in June 
1945), this psychologist apparently meant to link, in some 
way, the veteran's service experiences with his current 
psychiatric impairment.  Read in this light, and in view of 
the Federal Circuit Court's reminder in Hodge, supra, as to 
the "uniquely pro-claimant" quality of the veterans' 
benefits system, the opinion expressed in that physician's 
statement may be considered to contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's psychiatric disability.  As such, this 1998 
statement, which was obviously not of record at the time of 
the previous denial, may be considered to bear directly and 
substantially upon the specific matter under consideration.  
Accordingly, and regardless of whether it may result in a 
grant of service connection when the entire record is 
considered, this evidence is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (1999).

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a psychiatric disorder is, on that 
basis, reopened.  

B.  Well-Grounded Claim

Having concluded that the veteran has reopened his claim of 
service connection for a psychiatric disorder, the Board must 
next consider whether the evidence establishes that the 
underlying claim for service connection is well grounded.  

The Court of Appeals for Veterans Claims has held that, in 
order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999).  
"Although the claim need not be conclusive, the statute 
[38 U.S.C.A. § 5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

In this case, the veteran has essentially contended that the 
onset of his present psychiatric disorder occurred in 
service.  The record reflects, however, that, while the 
veteran was seen in January 1946 for complaints of increased 
nervousness, clinical evaluation revealed that there was no 
evidence of psychosis or "any vis[a]ble manifestation of 
undue nervousness other that that found among Army personnel 
at this time."  There was no psychiatric disability 
diagnosed at that time, and none was noted at the time the 
veteran was examined in connection with his discharge from 
service in February 1946.

The post-service medical records do not reflect that the 
veteran was diagnosed to have a psychiatric disorder until 
1975, nearly 30 years after his separation from service.  
Outpatient treatment records, dated in 1975, disclose that 
the veteran was then considered to have depression and 
anxiety reaction.  When examined for VA purposes in March 
1976, he was diagnosed to have anxiety neurosis with 
depressive features.  None of these records, however, showed 
that those treating or examining the veteran considered these 
psychiatric impairments to be related to his military 
service.  Subsequently dated medical evidence also shows 
various psychiatric diagnoses, but they similarly fail to 
reflect that the professionals treating the veteran were of 
the opinion that the onset of his psychiatric impairment 
occurred in service.  

In this regard, we note the March 1998 statement from a 
private psychologist, quoted above, at page 8, and addressed 
"To Whom It May Concern," in which she essentially advanced 
the theory that "[i]t is possible" that an unspecified 
accident and surgery in service "may continue to be a 
contributing factor in his ongoing nervous and emotional 
difficulties."  (Emphasis added). 

As noted above, however, the precise meaning of this 
statement is rather obscure.  In any case, it does not say 
that the veteran's current psychiatric disorder, 
(characterized by this same psychologist in a statement dated 
the previous month as "Dysthymia, late onset" and "Rule 
Out Generalized Anxiety Disorder") had its onset in service, 
or was caused by some in-service accident and surgery.  
Moreover, whatever relationship this professional was 
attempting to articulate between the veteran's service and 
his current "nervous and emotional difficulties," it is 
qualified as being only "possible" and with the caveat that 
it "may . . . be a contributing factor."

Such language avoids the real question in a case such as 
this, because it necessarily carries with it the implication 
that any relationship being described is possibly not shown, 
or may not be present.  Standing alone as it is, without any 
other competent, supporting evidence, such a speculative 
statement, in the Board's view, cannot be read to establish a 
nexus between any event from the veteran's service and the 
onset of his presently diagnosed psychiatric impairment.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (physicians' 
statements that there "could have been," or that there 
"may or may not be," a causal relationship are insufficient 
to support assertion of medical causation).  See also Tirpak 
v. Derwinski, supra, at 610-11 (doctor's opinion that the 
veteran's service-connected condition "may or may not" have 
contributed to his cause of death was inadequate nexus 
evidence to well ground the claim); Obert v. Brown, 5 
Vet.App. 30, 33 (1993) (doctor's opinion, expressed in terms 
of "may," was too speculative, on its own, to establish a 
well-grounded claim).  In view of this, the Board finds that 
this statement does not support the veteran's contention that 
he incurred his current psychiatric disorder in service.  

We have also considered the veteran's contentions in this 
case, as well as the lay statements that were submitted in 
the late 1970's, expressing the belief that the veteran had a 
nervous condition, the onset of which occurred in service and 
which continued unabated thereafter.  Such comments, however, 
cannot provide a basis for establishing a well grounded claim 
for service connection since, as lay persons, these 
individuals are not competent to offer medical opinions.  See 
Voerth v. West, 13 Vet.App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim.").  
See also Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu, supra; 
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit, supra.

Under the circumstances described above, the Board concludes 
that there is no competent (medical) evidence reflecting a 
diagnosis of a psychiatric disorder in service, nor is there 
similar evidence of a nexus between the veteran's service and 
his current psychiatric disorders.  In view of that, he has 
failed to satisfy the threshold requirement for submitting a 
well-grounded claim for service connection benefits, as set 
out in the judicial precedent in Caluza, supra, and as 
imposed by 38 U.S.C.A. § 5107(a) (West 1991).  Accordingly, 
there is no duty to assist the veteran further in the 
development of his claim, and the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, supra; 
Grivois v. Brown, 6 Vet.App. 136 (1994).  As claims that are 
not well grounded do not present a question of fact or law 
over which the Board has jurisdiction, the claim for service 
connection for a psychiatric disorder must be denied.  

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by the RO.  The RO denied the veteran's attempt to 
reopen his service connection claim, whereas the Board has 
concluded that sufficient evidence has been presented to 
reopen that claim, but that the underlying claim is not well 
grounded.  We must therefore consider whether our action 
could result in prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993).  In this regard, we note 
that the veteran has consistently made his arguments in terms 
of the underlying claim for service connection, and he was 
advised, in the December 1998 statement of the case, of the 
basic law and regulations concerning the principles relating 
to service connection.  As a result, he has had ample 
opportunity to advance argument and evidence pertaining to 
the underlying claim for service connection.  Accordingly, we 
conclude he is not prejudiced by our rendering this decision.  
See Winters v. West, 12 Vet.App. 203, 208 (1999), holding 
that, even if the denial below was on an incorrect basis, 
remand for readjudication is unnecessary where the claim is 
not well grounded.

II.  Residuals of Exploratory Laparotomy for Ventral Hernia

As an initial matter, the Board observes that, when the 
veteran seeks to establish a rating in excess of that which 
is currently assigned, his assertion that the disabilities at 
issue have worsened is, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disability at issue is worse than currently evaluated by the 
RO, and he has, therefore, stated a claim which is well 
grounded.  With that initial burden having been satisfied, VA 
has a duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).  The Court has held that the 
duty to assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

In this regard, the record reflects that the RO obtained the 
evidence the veteran identified as supporting his claim, and 
he has not alleged that any additional pertinent records are 
available.  Accordingly, the duty to assist the veteran in 
the development of this claim has been accomplished.  

As to the evaluation of the veteran's disability, that is 
determined by the application of a schedule of ratings which 
is based upon the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In this case, the record shows that the veteran underwent a 
laparotomy for peritonitis during service, and that he 
subsequently developed a ventral hernia secondary to that 
procedure, which was repaired in June 1945.  Although service 
connection for the residual scar from the veteran's ventral 
herniorrhaphy was established long ago (1947), it was not 
until the July 1998 rating action, now on appeal, that 
service connection was established for any underlying 
residuals of the laparotomy (other than from the appendectomy 
which was also performed at the time of the laparotomy).  The 
Board observes that, in making its decision in 1998, the RO 
apparently concluded that the laparotomy performed in service 
was as a consequence of the veteran's ventral hernia.  We 
also observe, however, that this sequence of events , as 
described by the RO, does not seem to be borne out by the 
service records, as discussed above.  Nevertheless, the 
veteran obviously had a laparotomy in service, he has now 
been service connected for the residuals of that laparotomy 
effective from June 1997.  He now seeks a rating in excess of 
the 10 percent evaluation which was assigned in 1998 for that 
disability.  

The evidence shows that, in June 1997, while the veteran was 
undergoing surgery on an infrarenal abdominal aortic 
aneurysm, it was discovered he had multiple adhesions at the 
sites of his previous in-service surgeries, which were 
"taken down."  It was then, in February 1998, that the 
veteran submitted a claim for an increased rating for the 
residuals of his ventral herniorrhaphy.  Following this 
claim, he was awarded service connection for the residuals of 
the exploratory laparotomy, as described above.  Prior to the 
award of that benefit, however, the veteran was examined for 
VA purposes in April 1998.  The report thereof indicates the 
veteran stated that, following his June 1997 surgery, his 
longstanding complaints of abdominal pain with heartburn had 
been much improved, and that his current medications were 
helpful in this regard.  In addition, it was recorded, at the 
time of the 1998 examination, that the veteran denied having 
severe vomiting, nausea, chronic constipation, diarrhea, 
melena, or other gastrointestinal symptoms.  After diagnosing 
the veteran as status postoperative ventral hernia, secondary 
to exploratory laparotomy, the examining physician commented 
that there had--

been no recurrence of the ventral hernia, itself, 
but adhesions, secondary to the exploratory 
laparotomy, have resulted in digestive complaints 
which were partially relieved by veteran's surgical 
procedure of 6/25/97, but he still requires 
medication for relief.

Also obtained in connection with the veteran's present appeal 
were VA outpatient treatment records, dated in 1997 and 1998.  
The records dated in 1997 referred to psychiatric treatment.  
Records dated in February 1998, however, show that the 
veteran was seen with complaints that he could not eat a full 
meal, or sleep lying down.  Records dated the following month 
show that the veteran was being followed for epigastric pain, 
and that he had reflux esophagitis.  It was also noted, 
however, that he was improved with medications.  

As previously set forth, the veteran was subsequently awarded 
service connection for "residuals exploratory laparotomy for 
ventral hernia," in a July 1998 rating action.  This 
disability was assigned a 10 percent disability rating, 
effective from the date of the June 1997 surgery for the 
veteran's abdominal aortic aneurysm.  

The disability at issue has been evaluated by the RO as 
analogous to irritable colon syndrome.  Pursuant to 
Diagnostic Code 7319, a noncompensable evaluation is assigned 
for this impairment when it is mild, with disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating is assigned when it is 
moderate, with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating, the highest rating 
under this code, is assigned when the condition is severe, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  

Although the evidence in this case reflects that the veteran 
has had longstanding abdominal complaints, since service 
connection has only been recently established effective from 
1997, this history is of limited probative value when 
evaluating the current level of impairment caused by this 
disability.  As set forth above, the present evidence shows 
that, in early 1998, the veteran complained of epigastric 
pain, and that he could not eat a full meal or sleep lying 
down.  In April 1998, however, he denied having severe 
vomiting, nausea, chronic constipation, diarrhea, melena, or 
other gastrointestinal symptoms.  In the absence of evidence 
currently showing diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
the criteria for an increased 30 percent evaluation for the 
veteran's disability is not warranted.   


III.  Residuals of Ventral Herniorrhaphy

As previously set forth, when the veteran seeks to establish 
a rating in excess of that which is currently assigned, his 
assertion that the disability at issue has worsened is, in 
general, sufficient to make the matter well grounded within 
the meaning of 38 U.S.C.A. § 5107.  See Jackson and 
Proscelle, supra.  

The veteran has asserted that the service-connected 
disability at issue is worse than currently evaluated by the 
RO, and he has, therefore, stated a claim which is well 
grounded.  With that initial burden having been satisfied, VA 
has a duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999). 

In this regard, the record reflects that the veteran asked 
that VA records dated after February 1997 be obtained in 
connection with his claim.  In addition to the RO's 
accomplishing this, the veteran was also examined for VA 
purposes in April 1998.  Since it has not been argued that 
additional, relevant evidence is available, it is the Board's 
view that the duty to assist the veteran in the development 
of his claim has been accomplished.  

As previously mentioned, the veteran underwent a laparotomy 
during service, from which he developed a ventral hernia, 
which was eventually repaired in June 1945.  By a November 
1947 rating action, service connection was established for a 
ventral herniorrhaphy.  This was assigned a noncompensable 
disability evaluation, effective from February 1946, and that 
rating has remained in effect to the present time.  

A review of the outpatient treatment records obtained in 
connection with the veteran's present claim fails to show any 
on which his complaints were attributed, by those treating 
him, to the residuals of his ventral herniorrhaphy.  When 
examined in April 1998, it was specifically noted that there 
was no recurrence of the ventral hernia noted.  Moreover, as 
with the outpatient treatment records, there were no 
complaints attributed to the residuals of the ventral 
herniorrhaphy.  

The disability at issue has been evaluated under the 
provisions of 38 C.F.R. Diagnostic Code 7339, postoperative 
ventral hernia.  Under this code, a noncompensable evaluation 
is assigned when there are healed post operative wounds, no 
disability, belt not indicated.  A 20 percent rating is 
assigned when there is a small postoperative ventral hernia, 
not well supported by belt under ordinary conditions, or 
healed ventral hernia or postoperative wounds with weakening 
of abdominal wall and indication for a supporting belt.  

As set forth above, there is no evidence of any complaints or 
symptoms that have been considered by those treating the 
veteran, to be related to his residuals of the ventral 
herniorrhaphy.  There is also no medical evidence of a 
recurrence of his ventral hernia.  In the absence of the 
presence of a ventral hernia, or evidence of a weakening of 
the veteran's abdominal wall and indication for a supporting 
belt, the criteria for the next higher, 20 percent rating, 
for the service-connected residuals of the ventral 
herniorrhaphy are not met, and his claim must be denied.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of service connection for a psychiatric 
disorder, and the reopened claim is denied as not well 
grounded.

Entitlement to an evaluation in excess of 10 percent for the 
residuals of exploratory laparotomy for ventral hernia is 
denied.

Entitlement to an increased (compensable) rating for 
residuals of a ventral herniorrhaphy is denied.  


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

